DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a docking station to which a portion of the main body of the endoscope is detachably engageable,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claims 1, 10, and 16, the limitation “a set of first instrument adapters…one of a plurality of sets of robotic arm/end effector manipulation actuators” is unclear. It is unclear which feature (i.e. is it the first instrument adapters or mechanical elements) couples to the plurality of tendons. Dependent claims 2-9, 11-15 and 17-20 are rejected due to their dependency on claims 1, 10, and 16.
Regarding claims 1, 10, and 16, the limitation “a translation mechanism…of the one of the robotically driven actuation assemblies” is unclear. It is unclear if there is one translation mechanism that translates each of the set of robotically driven actuation assemblies.
Regarding claim 1, the limitation “a translation unit…of the flexible elongate shaft’s length” is unclear. It is unclear if there is only one translation unit that carries each of the set of first instrument adapters. Claims 10 and 16 recite “a translation unit…” which is also unclear, for the same reasons stated above, as to whether there is only one translation unit.
Regarding claim 2, the limitation “wherein each of the set of second instrument adapters…by a tether having a plurality of tendons therein” is unclear. It is unclear if each set of second instrument adapters is coupled to only one robotic arm/end effector manipulation actuators. It is also unclear if there is only one tether to couple each of the set of second instrument adapters to one of the plurality of sets of the robotic arm/end effector manipulation actuators.
Regarding claims 17 and 20, the limitation “a docking station” lacks antecedent basis. A “docking station” was previously recited in claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naito (US 2009/0287043).
Regarding claim 1, Naito discloses a master - slave endoscopy system comprising: an endoscope (20a1, figure 16) having a main body (2r, figure 16) from which a flexible elongate shaft (2a, figure 16) extends, the flexible elongate shaft spanning a length between a proximal end (see 2k, figure 16) and a distal end (near 2g, figure 16) thereof, the flexible elongate shaft having a set of channels (2f1-2f3, figure 16) disposed therein along its length, the plurality of channels including a first channel (2f1, figure 16) and a second channel (2f2, figure 16); a set of robotically driven actuation assemblies (best seen with 3-4, figure 6) insertable into the set of channels of the flexible elongate shaft (manipulator insertion portions 48…inserted into the manipulator holes 2f1 and 2f2 [0063]), each of the set of robotically driven actuation assemblies including: a robotic arm (42, figure 6) having a robotically driven end effector (44 and 45, figure 6) coupled thereto; a plurality of tendons (angle wires 56, figure 7) 
Regarding claim 2, Naito further discloses each of the set of second instrument adapters is coupled to one of the plurality of sets of the robotic arm / end effector manipulation actuators by a tether having a plurality of tendons therein (see 112b rejection above | see “wire” motors 80…rotation is transmitted to the spur gears 58g, see figure 12 | the examiner interpreted the connection between 80 and 80a/g to be a tether(s) and tendons).  
Regarding claim 3, Naito further discloses a docking station (fitting body 6a1, figure 16) to which a portion of the main body of the endoscope is detachably engageable (see 2w, figure 16), wherein the translation mechanism is carried by the docking station (see fitting surface 6e, figure 16).  
Regarding claim 4, Naito further discloses a docking station (fitting body 6a1, figure 16) to which a portion of the main body of the endoscope is detachably 
Regarding claim 5, Naito further discloses a patient side cart (see 5, figure 2) that carries the docking station.  
Regarding claim 6, Naito further discloses a patient side cart (see 5, figure 2) that carries the docking station.  
Regarding claim 7, Naito further discloses a patient side cart (see 5, figure 2) that carries the docking station.  
Regarding claim 8, Naito further discloses a set of cradles (72, figure 11 | 72 holds 73, figure 11) carrying the translation mechanism, wherein each cradle of the set of cradles corresponds to an individual one of the set of robotically driven actuation assemblies (see 6b in figures 12 and 16), and each cradle of the set of cradles is coupled to a roll motion actuator (rolling portion 73 is provided with a gear mechanism, not shown, for transmitting driving force [0080], see B in figure 11) configured for individually rotating the cradle and its corresponding one of the set of robotically driven actuation assemblies about a roll axis to provide roll motion (see B, figure 11) to the robotic arm and the robotically driven end effector of the one of the set of robotically driven actuation assemblies.  
Regarding claim 9, Naito further discloses a docking station (fitting body 6a1, figure 16) to which a portion of the main body of the endoscope is detachably engageable (see 2w, figure 16), wherein the docking station carries the translation mechanism and the set of cradles (see 6b, figures 11 and 16).  
Regarding claim 10, Naito discloses a master - slave endoscopy system comprising: an endoscope (20a1, figure 16) having a main body (2r, figure 16) from which a flexible elongate shaft (2a, figure 16) extends, the flexible elongate shaft spanning a length between a proximal end (see 2k, figure 16) and a distal end (near 2g, figure 16) thereof, the flexible elongate shaft having a set of channels (2f1-2f3, figure 16) disposed therein along its length, the plurality of channels including a first channel (2f1, figure 16) and a second channel (2f2, figure 16); a set of robotically driven actuation assemblies (best seen with 3-4, figure 6) insertable into the set of channels of the flexible elongate shaft (manipulator insertion portions 48…inserted into the manipulator holes 2f1 and 2f2 [0063]), each of the set of robotically driven actuation assemblies including: a robotic arm (42, figure 6) having a robotically driven end effector (44 and 45, figure 6) coupled thereto; a plurality of tendons (angle wires 56, figure 7) coupled to the robotic arm and configured for controlling motion of the robotic arm and the end effector in accordance with a predetermined number of degrees of freedom (DOF) (roll drive joint, a yaw drive joint, a pitch drive joint, or the like [0061] || the examiner interpreted this to mean 6 degrees of freedom); and an outer sleeve (flexible pipe 49, figure 6) surrounding the plurality of tendons; a set of first instrument adapters (see pulleys 58, figure 7), each of the set of first instrument adapters corresponding to one of the set of robotically driven actuation assemblies and coupled to the tendons thereof (see 55, figure 6), the set of first instrument adapters couplable to a set of mechanical elements (see 112b rejection above | 79, figure 12) for selectively coupling the plurality of tendons of each of the set of robotically driven actuation assemblies to one of a plurality of sets of robotic arm / end effector manipulation actuators (wire 
Regarding claim 11, Naito further discloses a docking station (fitting body 6a1, figure 16) to which a portion of the main body of the endoscope is detachably engageable (see 2w, figure 16), wherein the translation mechanism is carried by the docking station (see fitting surface 6e, figure 16).  
Regarding claim 12, Naito further discloses a patient side cart (see 5, figure 2) that carries the docking station.  
Regarding claim 13, Naito further discloses a patient side cart (see 5, figure 2) that carries the docking station.  
Regarding claim 14, Naito further discloses a set of cradles (72, figure 11 | 72 holds 73, figure 11) carrying the translation mechanism (see figure 12), wherein each cradle of the set of cradles corresponds to an individual one of the set of robotically driven actuation assemblies (see 6b, figures 12 and 16), and each cradle of the set of cradles is coupled to a roll motion actuator (rolling portion 73 is provided with a gear mechanism, not shown, for transmitting driving force [0080]) configured for individually rotating the cradle (rolling portion is rotated, see B, figure 11) and its corresponding one of the set of robotically driven actuation assemblies about a roll axis (see B, figure 11) to provide roll motion to the robotic arm and the robotically driven end effector of the one of the set of robotically driven actuation assemblies.  
Regarding claim 15, Naito further discloses a docking station (fitting body 6a1, figure 16) to which a portion of the main body of the endoscope is detachably engageable (see 2w, figure 16), wherein the docking station carries the translation mechanism and the set of cradles (see 6b, figures 11 and 16).  
Regarding claim 16, Naito discloses a master - slave endoscopy system comprising: an endoscope (20a1, figure 16) having a main body (2r, figure 16) from which a flexible elongate shaft (2a, figure 16) extends, the flexible elongate shaft spanning a length between a proximal end (see 2k, figure 16) and a distal end (near 2g, figure 16) thereof, the flexible elongate shaft having a set of channels (2f1-2f3, figure 16) disposed therein along its length, the plurality of channels including a first channel (2f1, figure 16) and a second channel (2f3, figure 16); a set of robotically driven actuation assemblies (best seen with 3-4, figure 6) insertable into the set of channels of the flexible elongate shaft (manipulator insertion portions 48…inserted into the carried by a docking station (see fitting body 6a1, figure 16) associated therewith and configured for 
Regarding claim 17, Naito further discloses a docking station (see 112b rejection above | 6a1, figure 16) to which a portion of the main body of the endoscope is detachably engageable (see 2w, figure 16), wherein the translation mechanism is carried by the docking station (see fitting surface 63, figure 16).  
Regarding claim 18, Naito further discloses a patient side cart (5, figure 2) that carries the docking station.  
Regarding claim 19, Naito further discloses a set of cradles (72, figure 11 | 72 holds 73, figure 11) carrying the translation mechanism, wherein each cradle of the set of cradles corresponds to an individual one of the set of robotically driven actuation assemblies (see 6b, figures 12 and 16), and each cradle of the set of cradles is coupled to a roll motion actuator (rolling portion 73 is provided with a gear mechanism, not shown, for transmitting driving force [0080], see B in figure 11) configured for individually rotating the cradle and its corresponding one of the set of robotically driven actuation assemblies about a roll axis to provide roll motion (see B, figure 11) to the robotic arm and the robotically driven end effector of the one of the set of robotically driven actuation assemblies.  
Regarding claim 20, Naito further discloses a docking station (see 112b rejection above | 6a1, figure 16) to which a portion of the main body of the endoscope is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yu (US 2014/0276391) and Lee (US 2004/0049205).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        March 11, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795